     Case 2:20-cv-00635-TLN-KJN Document 97 Filed 07/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    STACIA LANGLEY, et al.,                             No. 2:20-cv-00635-TLN-KJN
12                         Plaintiffs,
13           v.                                           SEALING ORDER
14    GUIDING HANDS SCHOOL, Inc., et al.,
15                         Defendants.
16

17          In order to comply with Federal Rule of Civil Procedure 5.2 and Local Rule 140, and

18   good cause appearing to protect the privacy of certain minors and related student educational

19   records, Plaintiffs’ Request to Seal (ECF No. 90) is GRANTED in part. More specifically,

20   Plaintiffs seek the sealing of “Exhibits 7, 8, 11, 14 and 21 to the Declaration of Seth Goldstein in

21   Support of Plaintiffs’ Request for Judicial Notice at [ECF] No. 89.” (ECF No. 90.) The

22   documents filed at ECF No. 89, however, are already appropriately redacted and need not be

23   sealed. Rather, it appears Plaintiffs filed the entirety of Exhibits 7, 8, 11, 14, and 21 at ECF No.

24   87. Those documents have been sealed pursuant to Plaintiffs’ Notice of Errata (ECF No. 95), but

25   should nonetheless be SEALED until further order of this Court. Therefore, it is ORDERED that

26   the following documents remain UNDER SEAL:

27                •   Exhibits 7, 8, 11, 14 and 21 filed in Support of Plaintiffs’ Request for Judicial

28                    Notice, which documents are filed at ECF No. 87.
                                                         1
     Case 2:20-cv-00635-TLN-KJN Document 97 Filed 07/16/20 Page 2 of 2

 1          The Court understands various Defendants have objected to the timeliness of any and all

 2   filings by Plaintiffs after July 9, 2020, relating to Plaintiffs’ oppositions to Defendants motions to

 3   dismiss, strike, and/or sever. To the extent Defendants intend to object to Plaintiffs’ request to

 4   seal the above documents, such objections are overruled in light of the privacy concerns

 5   articulated above. To the extent Defendants intend to object to the underlying request(s) for

 6   judicial notice, oppositions, or any other purportedly tardy filings, Defendants may file such

 7   objections with the Court on the docket.

 8          IT IS SO ORDERED.

 9   DATED: July 15, 2020

10

11
                                                              Troy L. Nunley
12                                                            United States District Judge
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
